Citation Nr: 0525435	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had recognized active duty from January 1944 to 
May 1945.  This case came to the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  When the 
case was before the Board in November 2003, the issue of 
entitlement to service connection for pulmonary tuberculosis 
was remanded for further development and consideration by the 
agency of original jurisdiction.  The case has since been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran does not have pulmonary tuberculosis or residuals 
thereof.


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and regulations implementing the VCAA, codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The veteran's claim was received in May 2000, prior to the 
enactment of the VCAA.  In April 2001, prior to the initial 
adjudication of the claim, the RO sent the veteran a letter 
informing him of the evidence necessary to substantiate his 
claim, the evidence and information that he should submit, 
and the assistance that VA would provide to obtain evidence 
on his behalf.  Although the RO did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information and authorization 
necessary for the RO to obtain such evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  The Board acknowledges that the April 2001 
letter did not properly inform the veteran of the time limit 
for the submission of additional evidence, but following the 
Board's remand, he was provided another VCAA letter which 
correctly informed him of the time limit for the submission 
of additional evidence and information.  Therefore, the Board 
is satisfied that the originating agency has complied with 
the notice requirements of the VCAA and the implementing 
regulations.

The record also reflects that the veteran's service records 
have been obtained, as has all post-service medical evidence 
identified by the veteran.  The veteran has not identified 
any existing, outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Although the veteran has not been 
afforded a VA examination in response to his claim, the 
medical evidence of record is sufficient to decide the claim 
so no such examination is required.  Therefore, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The veteran has advanced no specific contentions in support 
of his claim.  There are no service medical records 
documenting the presence of pulmonary tuberculosis.  
Moreover, in a March 1946 processing affidavit, the veteran 
denied having a history of any illness during the period from 
December 1941 to the date of his return to military control.  
In addition, the report of a March 1946 examination for 
discharge notes that the veteran's lungs were found to be 
normal on clinical and X-ray examinations. 

The post-service medical evidence documents no evidence of 
any pulmonary disease prior to the 1990's when the veteran 
was found to have chronic obstructive pulmonary disease and 
emphysema.  None of the post-service medical evidence relates 
the chronic obstructive disease or emphysema to pulmonary 
tuberculosis or otherwise indicates that the veteran has 
pulmonary tuberculosis or residuals thereof.  

In light of the absence of any medical evidence of pulmonary 
tuberculosis in service or thereafter, this claim must be 
denied.  In so deciding, the Board has considered 



the doctrine of reasonable doubt, but has determined that it 
is not applicable in this case because the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


